DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 and 3-24 are pending.
Claim 2 is canceled.

Response to Arguments
Applicant's arguments, see Remarks - Applicant Arguments/Remarks Made in an Amendment, filed 05/06/2022, with respect to Claims 1, 7 and 10, the arguments have been fully considered and are persuasive.  The Final Rejection Report (dated 03/07/2022) of claims 1-12 has been withdrawn.

Response to Amendment
The amendments to the claims, filed on May 06, 2022 have been entered. Claims 1 and 3-24 are pending. With regard to the drawings, the objections have been withdrawn.

Allowable Subject Matter
Claims 1 and 3-24 are allowed. Independent claims 1, 7 and 10 contain allowable subject matter as indicated (in bold letters) below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical connector assembly, comprising: a receptacle including an inner conductive shell and an outer conductive shell, the inner conductive shell supporting at least one socket contact therein, the outer conductive shell enclosing the inner conductive shell, each of the inner and the outer conductive shells have a respective front end for mating with a mating connector and a respective back end configured to connect to a printed circuit board, a receptacle primary ground connection located on the inner conductive shell, and a receptacle secondary ground connection located on the outer conductive shell, wherein the outer conductive shell comprises a biasing member; and a plug including an outer shell supporting at least one pin contact configured to mate with the at least one socket contact, the outer shell of the plug having a front end for mating with the front end of the receptacle, and a back end configured to connect to a coaxial cable, a plug primary ground connection located on an inner surface of the outer shell of the plug, and a plug secondary ground connection located on an outer surface of the outer shell of the plug, wherein the outer shell of the plug is configured to receive the biasing member of the receptacle to mechanically and electrically connect the plug and receptacle together, wherein when the receptacle and plug are mated, the receptacle and plug primary ground connections form a primary grounding path through the assembly and the receptacle and plug secondary ground connections form a secondary grounding path through the assembly, thereby electrically connecting the plug with the printed circuit board, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 7, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical connector assembly, comprising: a receptacle including an inner conductive shell and an outer conductive shell, the inner conductive shell supporting at least one socket contact therein, wherein the outer conductive shell encloses the inner conductive shell, each of the inner and the outer conductive shells have a respective front end for mating with a mating connector and a respective back end configured to electrically connect to a printed circuit board, and the receptacle including a receptacle primary ground connection on the inner conductive shell and a receptacle secondary ground connection on the outer conductive shell, wherein the outer conductive shell of the receptacle comprises a biasing member; and a plug including an outer conductive shell supporting at least one pin contact to mate with the at least one socket contact of the receptacle, the outer conductive shell of the plug having a front end for mating with the front end of the receptacle, and a back end to electrically connect to a coaxial cable, and the plug including a plug primary ground connection and a plug secondary ground connection, wherein the outer conductive shell of the plug is configured to receive the biasing member of the receptacle to mechanically and electrically connect the plug and receptacle together, wherein when the receptacle and plug are mated, the receptacle and plug primary ground connections form a primary grounding path through the assembly and the receptacle and plug secondary ground connections form a secondary grounding path through the assembly, thereby electrically connecting the plug and the printed circuit board, as recited in claim 7, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 10, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical connector assembly, comprising: a receptacle including an outer tubular shell for supporting at least one socket contact, the outer tubular shell having a front end for mating with a mating connector and a back end configured to electrically connect to a printed circuit board, and the receptacle including one or more receptacle ground connections, wherein at least one of the receptacle ground connections is located on an inner surface of the outer tubular shell, wherein the outer tubular shell of the receptacle comprises a biasing member; and a plug including an outer shell supporting at least one pin contact configured to mate with the at least one socket contact of the receptacle, the outer shell of the plug having a front end for mating with the front end of the receptacle, and a back end to electrically connect to a coaxial cable, and the plug including one or more plug ground connections, wherein the outer shell of the plug is configured to receive the biasing member of the receptacle to mechanically and electrically connect the plug and receptacle together, wherein when the receptacle and plug are mated, the receptacle and plug ground connections form one or more grounding paths through the electrical connector assembly, thereby electrically connecting the plug to the printed circuit board, and wherein one of the receptacle ground connections with one of the plug ground connections are configured to mechanically engage the front ends of the receptacle and plug with one another, as recited in claim 10, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831